This matter having been duly considered by the Court, and the Court having determined that certification was improvidently granted;
It is ORDERED that the grant of certification is vacated and the within appeal is hereby dismissed.
Chief Justice WILENTZ and Justices HANDLER, POLLOCK, O’HERN, GARIBALDI and STEIN join in this order.
Justice CLIFFORD would reverse the judgment below, being of the view that Lang v. Baker, 101 N.J. 147 (1985), was wrongly decided. He would have affirmed the judgment of the Appellate Division in Lang v. Baker, substantially for the reasons set forth in its opinion at 195 N.J.Super. 430 (1984). (See 104 N.J. 392)